PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/713,963
Filing Date: 25 Sep 2017
Appellant(s): Salter et al.



__________________
Mark C. St. Amour
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claim rejection of claims 1-2, 5, 7-8, 10-11, 21, and 25 under 35 U.S.C. 112(b) have been withdrawn. 

(2) Response to Argument
Appellant’s arguments: on p. 13-14 of the Appeal Brief, with respect to the Examiner’s rejection of 112a of the 09/03/2021 Final Office Action, the Appellant argues: “1) Specification reasonably conveys that the inventors had possession
of the claimed invention, and 2) as admitted by the Examiner, measuring capacitance is known in the art. As would be understood by a person of ordinary skill in the art, the disclosure provided in paragraph 50 clearly shows the inventor had possession of "instructions ... to measure a capacitance between the heater circuit and the electrical circuit" at least because the Specification provided a specific way in which the measurement can be made, i.e., applying an alternating voltage as described in paragraph 0050. In other words, the Specification described distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. For at least this reason, the rejection of claims 1 and 10 is improper and should be reversed. Moreover, the based on the Examiner's own statement, there is no dispute that that capacitance measurement via phase shift (or lag) is "known in the art." Final Office Action, pg. 9. Specifically, discussing the Lee reference's measurement of capacitance between "electrodes 310 and 320," the Examiner stated that "it is known in the art that [a] capacitor formed by the electrodes 310 and 320 exhibits phase shift between current and voltage ." As explained above, the "specification need not disclose \vhat is well known in lhe art" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997). Here, there is no dispute that capacitance measurement, as recited in the present claims, is known in the art. Therefore, there should be no dispute that the recitation of "instructions ... to measure a capacitance between the heater circuit and the electrical circuit" is adequately supported. For at least this reason, the rejection of claims 1 and 10 is improper and should be reversed.”
Examiner’s responses: 
Appellant’s arguments are respectfully not found persuasive for the following reasons. In para. 0050, and para. 0032, state " the computer 110 may be programmed to apply an alternating voltage between the first electrode 210 of the heater 170 and the electrode 230 of the electrical circuit 180 and to determine the capacitance between the respective heater 170 and the electrical circuit 180 based on a phase lag between the applied voltage and the alternating current flowing between the first electrode 210 and the electrode 230. " and "The computer 110 includes a processor and a memory such as are known" respectively. However, it is unclear what structure that performs the function "determine respective electrical capacitances". Does the computer have a "sensing unit" (not supported in the 
Appellant cites Examiner’s own statement that the capacitance measurement via phase shift (or lag) is “known in the art”, see Final Office Action p. 09. Examiner disagrees with Appellant because in the Final Office Action p. 09, Examiner merely states that Lee’s capacitive sensor formed by the two electrodes 310 and 320 is known to exhibit phase shift between the current and voltage. Examiner provides evidence found in NPL to Electronics Tutorials that discloses AC capacitor exhibiting current and voltage out of phase. In other words, Lee discloses the specific structure, i.e. the capacitive sensor that is known to measure the capacitance and that is known to exhibit phase shift between current and voltage between the two electrodes (para. 0051). Unlike Lee that provides the structure as to what measures the capacitance i.e. sensor, the originally-filed specification discloses the processor executes instructions to apply 
Moreover, the claim 1 (similarly applying to claim 10) is directed to the system comprising the processor to execute various instructions recited in lines 4-18 of claim 1. In the originally-filed specification, para. 0065-0066, and 0010-0019 state some instructions but not all the instructions listed in claim 1 i.e. “instructions to actuate application of a first electric voltage between a heater circuit and an electrical circuit …to measure a capacitance between the heater circuit and the electrical circuit based on a phase lag”, “instructions to determine, based on the rate of change of capacitance, whether the moisture is caused by rain droplets by determining a cyclical increase and decrease of the determined capacitance”, and “upon determining that the moisture is caused by rain droplets, actuate a vehicle wiper” are not found in para. 0065-0066, and 0010-0019. Para. 0057-0062; fig. 6 of specification is a process 600 that the computer 110 may be programmed to execute. Process 600 executed by the computer 110 is not the same as what is recited in claim 1 (similarly claim 10). For example, the specification states the computer is programmed to determine whether the detected amount of moisture exceeds a moisture threshold. If it does, the computer is programmed to actuate a heater. The computer is programmed to determine whether the moisture rate of change of at least one of the areas 160 exceeds the predetermined threshold. If it does, the computer 110 instructions to: determine…whether the moisture is caused by rain droplets by determining a cyclical or quasi cyclical increase and decrease of the determined capacitance; and upon determining that the moisture is caused by rain droplets, actuate a vehicle wiper” recited in lines 15-17 of claim 1. Para. 0048 merely states that the computer may be programmed to determine, based on a rate of change of electrical capacitance, whether the accumulated moisture is caused by fog and/or frost, and actuate the heaters 170 only if the detected moisture is caused by fog and/or frost. There is no support provided in the specification that describes the computer may be programmed to determine, based on the cyclical or quasi-cyclical increase and decrease of the determined capacitance, whether the moisture is caused by rain droplets, and upon determining, the computer is programmed to actuate the vehicle wiper. 

Appellant’s arguments: on p. 17-19 of the Appeal Brief, with respect to the Examiner’s rejection of independent claim 1 and claim 10 of the 09/03/2021 Final Office Action, the Appellant argues: Lee and Kithil do not disclose “whether the moisture is caused by rain droplets by determining a cyclical or quasi-cyclical increase and decrease of the determined capacitance.” Specifically, Kithil merely discloses detection of generic moisture based on a capacitance value exhibiting a maximum value, not a cyclical or quasi-cyclical increase and decrease. Appellant points to fig. 12 of Kithil indicating curve 
Appellant argues that Kithil does not disclose determining whether moisture is caused specifically by a rain droplet by determining “a cyclical or quasi-cyclical increase and decrease of the determined capacitance”. Kithil merely discloses detection of generic moisture, which includes fog, rain drops, frost, snow or ice etc, that is based on maximum capacitance, and not “cyclical or quasi-cyclical increase and decrease”. 
Examiner’s responses: 
Appellant’s arguments are respectfully not found persuasive for the following reasons. First, Kithil discloses detection of moisture on the windshield i.e. fog, rain drops, ice, snow and a user’s finger touching the windshield. In the case of fog and rain drops, the controller actuates at least the defroster and wiper respectively to clear the windshield. The determination is made based on the capacitance between the two electrodes 22 and 22’. Looking at fig. 12, in the case of user’s finger touching the windshield (plot 140), the capacitance drops to a minimum value. In the case of rain drops touching the windshield, the capacitance reaches a maximum value. Y-axis represents capacitance and X-axis represents proximity to glass surface. As the rain drops fall away from the windshield, the capacitance decreases from the maximum value. As rain drops continue to fall on the windshield, the capacitance reaches maximum value and decreases from the maximum value as the rain drops fall away col. 10, 11, lines 48-61, 28-60 respectively). Therefore, Kithil discloses “whether the moisture is caused by rain droplets by determining a cyclical increase and decrease of the determined capacitance”.  Moreover, Applicant’s argument that Kithil’s capacitance does not decrease until after the moisture has been detected and the heater has been actuated is incorrect. Because if this was the case, the capacitance would be expected to continue to fall from the maximum value after the heater has been initiated, which is not the case. Fig. 12 indicates that the capacitance increases after it decreases to a low value 142. As can be seen in fig. 12, capacitance increases and decreases based on the location of moisture on the windshield. 

Appellant’s argument: on p. 20 of the Appeal Brief, with respect to the Examiner’s rejection of independent claim 2 of the 09/03/2021 Final Office Action, the Appellant argues: “Lee fails to teach, or even suggest, "instructions to adjust an amount of electrical current flowing through the heater circuit in proportion to the detected amount of moisture on the respective windshield area." Specifically, Lee does not disclose the control unit increases or decreases the driving of the hot wire relative to and dependent on an increase or decrease of second signal, or of driving a heater by controlling an amount of current through the heater. 
Examiner’s response: 
Appellant’s arguments are respectfully not found persuasive. Lee discloses at least one electrode 310, 320 transmits a sensing signal to the control unit (para. 0121). para. 0144). “hot-wire” is understood to mean “wire that when current flows through generates heat”. Lee discloses the control unit receives the sensing signal indicative of amount of moisture on the windshield, and actuates at least one electrode 310, 320 as hot-wire according to the sensing signal. In other words, the control unit operates the electrode 310, 320 according to the amount of moisture to clear the moisture from the windshield. Therefore, the control unit increases or decreases the amount of current flowing through the electrode in proportion to the increases or decreases of the amount of moisture on the windshield (para. 0166). 
For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted, 

/BONITA KHLOK/Examiner, Art Unit 3761     

Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761     

                                                                                                                                                                                                   /JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.